997 F.2d 512
STATE OF SOUTH DAKOTA in its own behalf, and as parenspatriae, Appellees,v.Gregg BOURLAND, etc., et al., Appellants.
Nos. 90-5486, 90-5515.
United States Court of Appeals,Eighth Circuit.
July 21, 1993.

1
Appeal from the United States District Court for the District of South Dakota.


2
Prior report:  --- U.S. ----, 113 S. Ct. 2309, 124 L. Ed. 2d 606.


3
On remand from the United States Supreme Court, this court's opinion and judgment are vacated.   The mandate issued April 30, 1992, is hereby recalled.